DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 06/01/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa et al (US 2013/0037853 A1; hereafter   Onozawa) in view of KIM et al (US 2016/0336393 A1; hereafter KIM).


Regarding claim 1, Onozawa discloses a power semiconductor device, comprising: 
an active cell region (Fig 31, active regions around trench gate 7) with a drift region (Fig 31, element 1, n-type, Para [ 0211]) of a first conductivity type (element 1, n-type, Para [ 0211]); 
a plurality of IGBT cells (Fig 31, trench gate 7, Para [ 0009]) at least partially arranged within the active cell region (Fig 31, active regions around trench gate 7), wherein each of the IGBT cells comprises at least one trench (trench gate 7, Para [ 0009]) that extends into the drift region (element 1, n-type, Para [ 0211]) along a vertical direction (trench gate 7);
an edge termination region (Fig 31, insulating layer 9, Para [ 0107]) surrounding the active cell region (active regions around trench gate 7);
a transition region (Fig 31, region 18) arranged between the active cell region (Fig 31, active regions  around trench gate 7)  and the edge termination region (insulating layer 9), the transition region ( region 18) having a width along a lateral direction from the active cell region ( active regions  around trench gate 7) towards the edge termination region  (insulating layer 9), wherein at least some of the IGBT cells  ( trench gate 7) are arranged within, or, respectively, extend into the transition region ( region 18);
a barrier region ( Fig 31,region 30, p-type, Para [ 0117]) of a second conductivity type ( region 30, p-type), wherein the barrier region ( region 30, p-type , Para [ 0117])  is arranged within the active cell region  (Fig 31, active regions  around trench gate 7) and in contact with at least some of the trenches of the IGBT cells ( trench gate 7), and wherein the barrier region  ( region 30, p-type , Para [ 0117]) does not extend into the transition region ( lower region 18);
and a first load terminal (Fig 31, terminal G, element 15) and a second load terminal (terminal E, element 12), the power semiconductor device being configured to conduct a load current (Para [ 0115]) along a vertical direction between the first (terminal G, element 15, Para [ 0196]) and second load terminals (Fig 31, terminal E, element 12, Para [ 0196]), and wherein each IGBT cell has a micro- pattern-trench structure (Fig 31).  
But, Onozawa does not disclose explicitly wherein the barrier region in contact with a trench bottom of at least some of the trenches of the IGBT cells.

In a similar field of endeavor, KIM discloses wherein the barrier region in contact with a trench bottom of at least some of the trenches of the IGBT cells (Fig 3, p-type floating region 20, construed as barrier region, Para [0062] and trenches 11-14).

Since Onozawa and KIM are both from the similar field of endeavor, and power semiconductor device includes plurality of trenches in the floating region, the purpose disclosed by KIM would have been recognized in the pertinent art of Onozawa. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Onozawa in light of KIM teaching “wherein the barrier region in contact with a trench bottom of at least some of the trenches of the IGBT cells ( Fig 3, p-type floating region 20,  construed as barrier region,  Para [0062] and trenches 11-14)” for further advantage such as the breakdown voltage is increased and maintained as the resistance of the P-type floating region is increased. 


Regarding claim 2, Onozawa and KIM discloses the power semiconductor device of claim 1, KIM further discloses wherein the barrier region  ( Fig 3, p-type floating region construed as barrier region 20,  Para [0062]) forms each of an upper pn-junction with the drift region (element 50 and  p-type floating region construed as barrier region 20,  Para [0062]) ) and a lower pn-junction with the drift region  (element 50 and  p-type floating region construed as barrier region 20,  Para [0062]) , the lower pn-junction being  (element 50 and  p-type floating region construed as barrier region 20,  Para [0062]) arranged lower than bottoms of each of the trenches from the plurality of IGBT cells ( Fig 3, trenches 11-14).
Since Onozawa and KIM are both from the similar field of endeavor, and power semiconductor device includes plurality of trenches in the floating region, the purpose disclosed by KIM would have been recognized in the pertinent art of Kil et al. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Onozawa in light of KIM teaching “wherein the barrier region  ( Fig 3, p-type floating region construed as barrier region 20,  Para [0062]) forms each of an upper pn-junction with the drift region (element 50 and  p-type floating region construed as barrier region 20,  Para [0062]) ) and a lower pn-junction with the drift region  (element 50 and  p-type floating region construed as barrier region 20,  Para [0062]) , the lower pn-junction being  (element 50 and  p-type floating region construed as barrier region 20,  Para [0062]) arranged lower than bottoms of each of the trenches from the plurality of IGBT cells ( Fig 3, trenches 11-14)” for further advantage such as the breakdown voltage is increased and maintained as the resistance of the P-type floating region is increased. 

Regarding claim 14, Onozawa and KIM discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the transition region (region 18) surrounds the active cell region (Fig 31, active regions around trench gate 7).  

Regarding claim 15, Onozawa and KIM discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the barrier region is electrically floating (Fig 31, region 30, p-type).  

Regarding claim 16, Onozawa and KIM discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the barrier region (Fig 31, region 30, p-type, Para [ 0006]) is separated from the channel region (region 4, Para [ 0108]) by at least a part of the drift region (Fig 31, element 1, n-type). 
 
Regarding claim 17, Onozawa and KIM discloses the power semiconductor device of claim 1, Onozawa further discloses further comprising a floating trench (Fig 31, dummy trench 8, Para [ 0108]) having an electrically floating trench electrode (Fig 31, dummy trench 8, Para [ 0108]).

Allowable Subject Matter

Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

wherein each IGBT cell comprises: at least one control trench having a control electrode; at least one dummy trench having a dummy electrode; at least one active mesa arranged adjacent to the at least one control trench, wherein the control electrode is configured to receive a control signal from a control terminal of the power semiconductor device and to control a load current in the active mesa; and at least one inactive mesa arranged adjacent to the at least one dummy trench, wherein a transition between the first load terminal and the inactive mesa 1012-2861 /2017P51518 USO1Page 46 of 48 provides an electrical insulation at least for charge carriers of the first conductivity type, as recited claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898